Citation Nr: 1133825	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy from June 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's service-connection claims for right and left knee disabilities, and for a low back disability.

The Veteran and his son testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Lincoln RO in August 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.

In essence, the Veteran contends that he has current knee and low back disabilities that were caused by, or are otherwise related to parachute jumping training exercises he performed while serving on active duty in the 1940s.  He has testified that he has had bilateral knee pain and low back pain continuously since service.  See the August 2011 hearing transcript, pages 11 and 12.  

The medical evidence of record demonstrates that the Veteran has a history of degenerative joint disease of both knees, and that the Veteran underwent total knee replacement surgery on the left side in April 1998 and on the right side in January 1991.  See the Veteran's February 12, 2010 VA Primary Care Outpatient Note;    see also the March 19, 2010 letter from Dr. P.E.C.  The evidence also includes a February 23, 2010 VA Aid & Attendance examination report indicating that the Veteran has severe limitation of his spine, with severe kyphosis.  A VA treatment report dated April 23, 2009 also indicates that the Veteran underwent two prior back surgeries.  

The Veteran's service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any knee or back problem in service.  The Veteran however contends that the repeated impact from jumping out of moving trucks and planes, to include landing on concrete on at least one occasion, in performance of his duties as a parachute rigger caused him to develop ongoing knee and back conditions.  The Veteran is competent to describe his in-service experiences and his observations of pain symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Notably, there is no opinion of record linking the Veteran's current bilateral knee or back disabilities to his military service, or ruling out any such connections.  The Board recognizes the private report of Dr. P.E.C. dated March 19, 2010, but notes that the report contains no etiological opinion for or against the Veteran's claims.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.     § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, VA joint and spine examinations should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his knees or back.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for an orthopedic examination of the knees and the spine.  The claims file and a copy of this REMAND must be made available to, and reviewed by the examiner, and the examination report should reflect that such a review was made.  X-rays of the knees and the spine should be taken, and all pertinent symptomatology and findings should be reported in detail.  Upon review of the Veteran's claim folder, and after examination of the Veteran, the VA examiner should identify any and all disabilities affecting the Veteran's knees and spine.  The examiner should then provide opinions with supporting rationale as to the following questions:

a.) Is it as likely as not (50 percent or higher degree of probability) that the Veteran has a current right knee disability that had its onset in, or is otherwise related to his active duty military service, to include his reported injuries sustained during jump training as a parachute rigger?

b.) Is it as likely as not (50 percent or higher degree of probability) that the Veteran has a current left knee disability that had its onset in, or is otherwise related to his active duty military service, to include his reported injuries sustained during jump training as a parachute rigger?

c.) Is it as likely as not (50 percent or higher degree of probability) that the Veteran has a current spine disability that had its onset in, or is otherwise related to his active duty military service, to include his reported injuries sustained during jump training as a parachute rigger?

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should assume that the Veteran did in fact participate in jumping exercises in performance of his duties in service.  A report should be prepared and associated with the Veteran's claims folder.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



